Citation Nr: 1210896	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a Board hearing in his March 2009 substantive appeal.  One was scheduled for him in January 2012, but he did not report for it.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn, and that appellate adjudication may proceed.  38 C.F.R. § 20.704 (2011).


FINDING OF FACT

The Veteran's lumbosacral strain is manifested by flexion to 40 degrees with pain at 20 degrees, and not by ankylosis, neurologic impairment, or intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an increased rating for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A November 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The December 2007 and October 2008 fee-based VA examinations were adequate for rating purposes.  Each examination documented the Veteran's reported symptoms, conducted a complete physical examination, provided diagnoses, and reported as to the objective findings of functional loss.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbosacral strain is rated as 40 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2011).  Any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The evidence of record does not support greater than a 40 percent rating for lumbosacral strain.  A 50 percent rating under the General Rating Formula would require unfavorable ankylosis of the thoracolumbar spine.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  At the December 2007 fee-based VA examination, forward flexion was to 75 degrees, and at the October 2008 fee-based VA examination, forward flexion was to 40 degrees.  Thus, the record reflects that the Veteran had some range of motion in his lumbar spine at all documented times during the appeal period.  Further, at no time did the evidence show that the Veteran's lumbar spine was ankylosed.  The December 2007 and October 2008 fee-based examiners both specifically noted the absence of anklyosis.  As the record does not reflect unfavorable anklyosis of the lumbar spine, greater than a 40 percent rating is not warranted.

The evidence of record also does not support separate ratings for neurological impairment secondary to the Veteran's lumbosacral strain.  The Veteran denied experiencing lower extremity numbness at the December 2007 fee-based VA examination.  Although he reported numbness at a July 2008 VA outpatient visit,, and the October 2008 fee-based VA examiner noted decreased vibration in the bilateral feet and absent knee and ankle jerks, the examiner attributed these symptoms to diabetic neuropathy.  Further, although the Veteran reported loss of bladder and bowel function at the October 2008 fee-based VA examination, the examiner did not indicate that it was related to the Veteran's back disability.  For these reasons, a separate rating for neurologic impairment is not warranted. 

The evidence of record also does not show that the Veteran's spine disability causes a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is additionally limited would not merit greater than a 40 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The December 2007 fee-based VA examination noted that while flexion was to 75 degrees, pain began at 70 degrees.  Similarly, at the October 2008 fee-based VA examination, flexion was to 40 degrees, but pain began at 20 degrees.  However, the next higher rating requires unfavorable ankylosis of the lumbosacral spine.  Based on the results at these two examinations, not only was there no anklyosis, favorable or unfavorable, but the Veteran retained the ability to move his spine in each of the six ranges of motion.  Thus, because the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating, greater than a 40 percent rating is not warranted on the basis of functional loss.  The extent to which the Veteran's painful motion further limits his range of motion, and thus his functional ability, has been considered as noted above; while both examiners listed pain as resulting in additional limitation of motion, again the motion is not so limited as to warrant a higher rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are applicable to any disability rated on the basis of limitation of motion).

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The decision above has continued the 40 percent evaluation assigned under the General Rating Formula, and found that no separate ratings are warranted for neurologic impairment.  Thus, the combined rating is 40 percent disabling.  38 C.F.R. § 4.25 (2011). 

To that end, the Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, while the Veteran asserted at the October 2008 fee-based VA examination that he had 7 to 8 incapacitating episodes over the last 12 months, lasting for 6 days each time, both the December 2007 and October 2008 fee-based VA examiners both found that there were no signs of intervertebral disc syndrome.  Thus, the Formula for Rating Intervertebral Disc Syndrome is not for application.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations lumbosacral strain, but the medical evidence reflects that those symptoms are not present.  As noted, higher ratings can be assigned for unfavorable ankylosis of the thoracolumbar or entire spine, and for neurologic impairment, but those findings are not shown in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's lumbosacral strain.  His condition is adequately rated by the General Rating Formula in evaluating on the basis of range of motion.  As the Veteran's disability picture is contemplated by the Rating Schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for lumbosacral strain with osteophyte formation is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


